internal_revenue_service department of the treasury siqnificant index no legend washington dc contact person telephone number in reterence to op e e0 t date feb dear sir or madam this is in response to m’s request for a ruling that it qualified_state prepaid tuition program exempt from federal_income_tax under sec_529 of the internal_revenue_code hereafter code is a the information submitted indicates that m was established the pursuant to legislation enacted by the o state legislature authorizing legislation states that m was established for the following purposes o the an urgent public in obtaining a an educated population being necessary to the social development and economic health of this state to be legislature finds and declares it necessity to assist young residents of because the state’s population is rapidly higher education growing and is diverse the state is required to use all of the higher education facilities and resources within the state both public and private to provide a wide variety of educational environments and instructional options and to preserve the partnership between the state and private or therefore independent institutions of higher education the prepaid higher education tuition program is established to help o students attend the institution that best meets their individual needs the enabling legislation enacted by o’s state legislature provides that m will be governed by a board_of directors composed of o's state comptroller for public accounts two members appointed by o’s governor with advice and consent from the state senate and four members appointed by the lieutenant governor at least two of whom must be appointed from a list of persons recommended by the speaker of o‘s house of representatives the legislation authorizing m’s formation also provides in pertinent part following powers with regards to the operation of the program that m’s board_of directors will have the adopt an official seal adopt rules to implement the prepaid tuition program sue and be sued enter into contracts and necessary instruments enter into agreements or other transactions with the united_states state agencies including institutions of higher education private or independent institutions of higher education and local governments appear in its own behalf before governmental agencies contract for necessary goods and services and engage the services of private consultants actuaries trustees records administrators managers legal counsel and auditors for administrative or technical assistance solicit and accept gifts grants loans and other aid from any source or participate in any other way in any government program to carry out this subchapter prepaid tuition program impose administrative fees contract with a person to market the program purchase liability insurance covering the board and employees and agents of the board establish other policies procedures and eligibility criteria to implement this subchapter prepaid tuition program under m's authorizing legislation m’s board has the responsibility for preparing an annual accounting for n which was established by o state law as treasury accounting to o’s governor and lieutenant governor speaker of o's house of representatives o's legislative budget board the board is required to provide a copy of this a fund outside of o’s state legislative audit committee o’s state auditor and o’s higher education coordinating board m's sole activity is the administration of the o state the program is designed to enable prepaid tuition program parents grandparents businesses and others to prepay college tuition at any of o’s public colleges or universities program can also be used to pay tuition for a child electing to attend a private_institution within or outside of a resident of the contract is purchased the beneficiary must be o or must be the child of a parent who is a resident of the at the time o the enabling legislation states that the program will provide four options for prepaid educational benefits options include the junior college plan junior-senior college plan and the private college plan the senior college plan these the junior college plan will provide prepayment of tuition and mandatory fees for the beneficiary to attend a public junior college for a specified number of undergraduate credit hours not to exceed the typical number of hours required for a certificate m’s program or an associate degree by a public junior college rules provide that the total number of hours which may be purchased under the junior college plan is limited to hours credit the senior college plan will provide prepayment of tuition and required fees for the beneficiary to attend a public senior college or university for a specified number of undergraduate credit hours not to exceed the typical number of hours required for a baccalaureate degree awarded by a public senior college or m s program rules provide that the total number of university hours which may be purchased under the senior college i sec_128 credit hours the enabling legislation states that the junior-senior college plan will provide for prepayment of tuition and fees for the beneficiary to attend a public junior college for a specified number of undergraduate credit hours not to exceed the typical number of hours required to receive a certificate or associate degree awarded by a public junior college and a public senior college or university for a specified number of credit hours not to exceed the typical number of additional hours required for a baccalaureate degree awarded by a public senior college or university m's program rules provide that no more than credit hours may be purchased under the junior-senior college plan total is limited to no more than credit hours for attendance a public junior college and credit hours for attendance at at a public senior college or university this m's program rules provide that its board has the authority to prescribe and change the maximum number of tuition credit hours which can be purchased under each type of plan program rules also provide that the board has the authority to prescribe other limits on the amount of tuition and fees which are payable under a plan m’s the private college plan will provide prepaid estimated average private tuition and required fees for the beneficiary to attend a private or independent institution_of_higher_education for a specified number of undergraduate credit hours not to exceed the typical number or hours required for a baccalaureate degree awarded by a private or independent institution_of_higher_education credit hours may be purchased under the private college plan m’s program rules provide that no more than under m's plan contract purchasers have the option of purchasing one year or two years under the junior college plan or purchasers may purchase benefits for one contract purchasers five years under the senior college plan three or have the option of purchasing benefits for one four years under the private college plan may purchase benefits of four years only under the junior-senior college plan contract purchasers two three four two contract purchasers also have the option of purchasing a supplemental contract for one year of additional benefits under the senior college plan where the purchaser has previously paid for a four year plan additional credit hours over and above the hours available under the senior college plan for a maximum of the supplemental contract provides an credit hours a beneficiary may use any unused undergraduate credit hours m’s program to pay the cost of graduate or professional school rules provide that in such a case the amount_paid to the graduate or professional school is equal to the average public charges if the beneficiary's contract is average private charges if the contract is contract graduate or professional school a private plan for the year in which the payment is made to the a public plan contract or the m will provide benefit payments on behalf of the beneficiary m states that a contract for a a private m’s program rules also permit a contract purchaser directly to the college or university located in o upon enrollment of the beneficiary public plan may be used to pay the actual charges at college before commencement of benefits to convert the contract from one plan to another for a year where the original contract provided for a public college will be limited to the average public college charges for m will not pay charges in excess of the average that year a private college public college charges for attendance at payments for attendance at a private college m will provide benefit payments under a private college plan m states that in cases where the average private in cases where the beneficiary attends a public college pay the actual charges of the public college attended by the beneficiary charges for a year exceed the actual expenses charged to beneficiary for that year by the public college the excess will be paid or refunded to the contract purchaser subject_to a regular penalty penalty is equal to m’s program rules indicate that the regular percent of the amount refunded m will a m will pay the lesser_of m's program rules and master agreement provide that in cases the actual charges of the institution where the beneficiary attends an institution located outside of o attended by the beneficiary or the average public college plan charges or private college plan charges whichever is applicable for the academic year for the type of plan chosen under the contract of statement of charges from the out of state institution o only in cases where the board has received a supporting m will make payments to institutions located outside m will provide contracts to purchasers at predetermined at the time of purchase of the contract under each type of plan will be determined actuarially by the board_of directors after considering such factors as the number of years selected for benefits and whether a junior college plan senior college the program selected is plan junior-senior college plan or private college plan m states that the price a price the enabling legislation provides that payments of the m’s general rules require that purchase_price of sum or installment payments payments for prepaid tuition contracts be made in cash a prepaid tuition contract may be made in lump payments made by contract purchasers under m's program are as stated previously was established by a fund outside of o’s state treasury funds deposited into n which o state law as i deposited into n will belong to the state of payments made by contract purchasers as well as earnings on such payments o and will include the authorizing legislation provides that a program participant is required to purchase a contract to acquire tuition m’s program rules provide benefits for a designated_beneficiary that the beneficiary of person younger than years of age or years of age or older and enrolled in high school at the time the purchaser enters into the contract who has not graduated from high school nor obtained high school equivalency certification and is either a prepaid tuition contract must be a a resident of the state of or a non-resident who is the child of resident of the state of o enters into the contract a parent who is a at the time the parent under the enabling legislation the purchaser of a prepaid tuition contract may designate a new beneficiary in place of the original beneficiary require the substitute beneficiary to be of the original beneficiary who meets the requirements of sec_529 of the code on the date the designation is changed m’s general rules and enabling legislation a member_of_the_family m’s enabling legislation also provides that the terms of prepaid tuition contract shall be based on an actuarial analysis of a the rates of increase of a b tuition and required fees at institutions of higher education or estimated average private tuition and required fees expected investment return estimated administrative costs and the period between the date the contract is entered into and the date the beneficiary is projected to graduate from high school m's enabling legislation requires that prepaid tuition contracts contain the following information o o specify the amount and number of payments required from the purchaser on behalf of the beneficiary specify the terms under which the purchaser shall make payments including the date on which each payment is due specify the consequences of default specify the name and date of birth of the beneficiary of the contract and terms under which another person may be substituted as the beneficiary specify the number of credit hours contracted by the purchaser specify the type of plan toward which the contracted credit hours shall be applied a contractual obligation by contain an assumption of the board to the beneficiary to provide for a specified number of credit hours of undergraduate instruction at a public institution_of_higher_education or private or independent institutions of higher education not to exceed the typical number of credit hours required for the degree that corresponds to the plan purchased on behalf of the beneficiary specify the date the beneficiary is projected to graduate from high school contain any provisions the board considers necessary or appropriate the authorizing legislation also requires the board to provide annual account information for contract purchasers information will include the following this the amount_paid by the purchaser under the prepaid tuition contract the number of credit hours originally covered under the contract the number of credit hours remaining under the contract and ar aa any other information the board determines by rule is necessary and appropriate m will provide refunds to contract purchasers or their designees upon termination or withdrawal from the program case of death or disability of the beneficiary the contract may be terminated by the contract purchaser without a penalty on the a contract earnings from the amounts paid under the contract beneficiary receives a scholarship the amount of the scholarship will be refunded to the contract purchaser without a penalty on the earnings portion of the amount refunded if in in general m will provide refund or termination_payments equivalent to the present lump sum actuarial value as of the termination of the average amount of tuition or the estimated amount of private tuition and required fees of junior college plans junior senior college plans and senior college plans or the estimated amount of private tuition and required fees for private college plans m represents that in cancellation fee such cases the penalty imposed on termination will constitute ten percent on the earnings component of the amounts refunded less a required penalty a and other required fees of the date m will maintain records to ensure that the amounts paid or contributed on behalf of each designated_beneficiary are not in excess of the funds required to pay for the requisite number of credit hours for a baccalaureate degree an associate degree or the number of years selected under the contract recordkeeping system will not allcw the purchase of any benefits which when added to the number of credits previously contracted for on behalf of beneficiary results in an excess of the number of credit hours in the necessary to obtain a four year baccalaureate degree or case of in any enrollment period to complete five years a five year plan a designated m’s m's bqard is required to furnish to each purchaser an annual_statement showing the amount_paid by the purchaser under the prepaid tuition contract the number of credit hours originally covered by the contract and the number of credit hours remaining under the contract m's enabling legislation provides that investment powers m’s general rules will be vested in its board_of directors state that contract purchasers and designated beneficiaries shall not have the power to direct the investment of any contribution or earnings on any contribution provides that contract purchasers and designated beneficiaries m s master agreement also shall not have the power to use the contract as security for a loan sec_529 of the code provides for the exemption from federal_income_tax of qualified_state tuition_programs sec_529 of the code provides that the term ‘qualified state tuition program’ means a program established and maintained by a state or agency_or_instrumentality thereof - a under which a person- i may purchase tuition credits or certificates on behalf a designated_beneficiary which entitle the beneficiary to the of waiver or payment of qualified_higher_education_expenses of the beneficiary or ii may make contributions to an account which is established for the purpose of meeting the qualified_higher_education_expenses of the designated_beneficiary of the account and b which meets the other requirements of this subsection sec_529 of the code provides that a program shall a qualified_state_tuition_program unless it not be treated as provides that purchases or contributions may only be made in cash sec_529 of the code provides that a program shall not be treated as imposes a more than de_minimis penalty on any refund of earnings from the account which are not- a qualified_state_tuition_program unless it a used for qualified_higher_education_expenses of the designated_beneficiary b made on account of the death or disability of the designated_beneficiary or c made on account of scholarship or allowance or payment described in sec_135 b designated_beneficiary to the extent the amount of the refund does not exceed the amount of the scholarship allowance or payment c received by the or sec_529 of the code provides that a program shall a qualified_state_tuition_program unless it not be treated as provides separate_accounting for each designated_beneficiary sec_529 of the code provides that a program shall not be treated as provides that any contributor to under contributions to the program or any earnings thereon such program may not direct the investment of any a qualified_state_tuition_program unless it or designated_beneficiary sec_529 of the code provides that a program shall it allows not be treated as any interest in the program or any portion thereof to be used as security for a loan a qualified_state_tuition_program if sec_529 of the code provides that a program shail a qualified_state_tuition_program unless it not be treated as provides adequate safeguards to prevent contributions on behalf of provide for the qualified_higher_education_expenses of the beneficiary a designated_beneficiary in excess of those necessary to m's m was established pursuant to legislation enacted by enabling legislation sets forth details on the four types of prepaid plans and the terms to be included in the tuition contracts m’s board_of directors will include o’s state comptroller for public accounts two members appointed by o's governor with advice and consent from o’s state senate and four members appointed by o’s lieutenant governor with input from the speaker of 0's house of representatives legislation the board will have the power to establish rules and regulations governing the operation of the program including residency requirements for designated beneficiaries investment decisions regarding program assets eligibility requirements for participation in the program terms and conditions for withdrawals and refunds from the program and applicable administrative fees and charges upon withdrawal oo demonstrated that it sets the terms and conditions of the program and is actively involved on an ongoing basis in the administration of m under m’s authorizing has m will provide for the prepayment of tuition expenses and mandatory fees only at accredited postsecondary institutions for of designated beneficiaries as described in sec_529 a the code contract to receive tuition benefits for designated beneficiaries under the program made only in cash as required by sec_529 m requires that payments to the program be of the code program participants are required to purchase a the refunds may be paid in semi-annual in addition the program will impose a cancellation m will provide refunds upon termination of the contract in accordance with the general rules and procedures of its program in general m will provide refund or termination_payments equivalent to the present actuarial value of the original contract less a penalty of ten percent on the earnings portion of the amount refunded installments and no interest accrues after the refund is requested fee except in the case of death or disability of the beneficiary contracts terminated for designated beneficiaries electing not to go to college is sufficiently low to discourage individuals who do not intend their funds to be used to pay for higher education from investing in an advance tuition contract with m to obtain deferral for federal_income_tax purposes and circumstances the penalty imposed by m on refunds is than deminimis penalty as required by sec_529 code the expected rate of return on amounts refunded on based upon these facts a more of the m's board ig responsible for preparing an annual accounting a copy of this accounting is required by o’s for the trust legislature to be provided to contract purchasers on request further m maintains a separate_account for each qualified_beneficiary and will provide annual reports showing account activity for the period in accordance with sec_529 the code of m's general rules and program procedures prohibit account owners and designated beneficiaries from directing the investment of contributions and earnings in the account legislation and m‘s general rules and program procedures provide that its investment powers are vested exclusively in its board_of directors beneficiaries will not have the power to direct the investment of earnings or contributions to the program as required by sec_529 therefore contract purchasers and designated the authorizing qf the code m's general rules and master agreement prohibit account owners or qualified beneficiaries from using the prepaid tuition contract as security for a loan as required by sec_529 of the code m's program procedures will limit the total contributions or an amount required to prepay tuition for the contract payments to number of credit hours required for a baccalaureate degree or an associate degree as determined by the type of plan selected by the contract purchaser and the number of years selected for coverage by the contract purchaser m’s recordkeeping system ensures that m will not allow the purchase of any credit hour which when added to credit hours previously contracted for the beneficiary will provide the beneficiary with more than the number of credit hours necessary for a four-year baccalaureate degree prevent contributions on behalf of the designated_beneficiary in excess of those necessary to provide for the qualified_higher_education_expenses of the beneficiary in accordance with sec_529 thus m's program provides adequate safeguards to of the code based on the above we rule that m meets the requirements for exemption from federal_income_tax as tuition program described in sec_529 of the code a qualified_state this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it there are no final regulations for sec_529 of the code please be advised that the validity of this ruling may be affected by the issuance of final regulations as well as any transitional rules contained therein because this letter could help resolve any future questions about m’s exempt status please keep a copy of this ruling in the organization’s permanent records sincerely yours owens qergned marer marcus s owens director exempt_organizations division
